PER CURIAM.
James Jones appeals an order denying his motion for postconviction relief. We affirm.
Defendant-appellant Jones filed a motion for postconviction relief, contending that his federal sentence had been enhanced on account of the defendant’s *441guilty pleas in 1981 and 1990 to Miami-Dade County Circuit Court case numbers 81-8748, 89-41604, and 90-28661. Defendant argued, among other things, that he was not advised, at the time of his pleas, that these convictions could be used to enhance his sentence in the future if he committed another crime. The trial court denied defendant’s motion on the merits, and defendant has appealed.
We entirely agree with the trial court’s analysis of the merits. Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001), review granted, 797 So.2d 586 (Fla.2001). We affirm the denial of relief in addition because the motion is untimely. The two-year window created by Wood v. State, 750 So.2d 592 (Fla.1999), ran from May 27, 1999 to May 27, 2001. Id. at 595; Bismark v. State, 796 So.2d 584, 586, n. 1 (Fla. 2d DCA 2001). Defendant’s motion is dated August 6, 2001.
Affirmed.